Gilkeson, P. J.
We think the instructions clearly, fully and correctly declare the law of this case. The conflict therein with reference to the burden of proof is more imaginary than real. Even if it existed to the extent claimed by the plaintiff in error, we fail to *47see liow he was prejudiced thereby. We have failed to discover any objection or exception taken and saved by him in the court below, to the order of the court granting the defendant the right to open and close. In the refusal of instructions asked, we see no error.
We think the special findings are fully sustained by the evidence. Numbers 4, 5 and 6 are, perhaps, inconsistent, but, under the other findings and the admitted facts, the correct answers to these questions may be determined by a simple calculation. The jury evidently understood these questions to have reference to anything due outside of, or in addition to, the money received when the first note was given. But whatever understanding the jury may have had of these questions, the answers are not important in view of the answers made to the other questions stating the amount of money actually paid to Jenks and the amount repaid by him.
The last contention of the plaintiff in error is not tenable.
“A justice of the peace has jurisdiction in all actions of replevin where the property in controversy does not exceed $100 in value. (Justices Code, § 55.) And for the purpose of fixing the jurisdiction of the justice, the value placed upon the property in the replevin affidavit governs. (Justices Code, §62.) And the justice may render judgment for the full value of the property ‘ in case a return [of the property cannot] be had, and for damages for withholding said property, and the costs of suit.’ (Justices Code, § 65.) Now the district court followed literally the foregoing sections of the justices code ; and therefore no error was committed in rendering the judgment.” Griffiths v. Wheeler & Barber, 31 Kan. 24.
The judgment of the court below will be affirmed.